Citation Nr: 1648123	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  09-48 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for radiculopathy of the right upper extremity, rated as 30 percent disabling prior to March 14, 2016, and as 40 percent disabling thereafter.

2.  Entitlement to an increased rating for a scar of the right side of the neck, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION


The Veteran served on active duty from April 1973 to October 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2015, the Veteran testified before the Board at a hearing held at the VA Central Office.  The Board remanded the appeal in February 2016. 


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, to include prior to March 14, 2016, and thereafter, the Veteran's radiculopathy of the right upper extremity has been manifested by severe incomplete paralysis of the middle radicular group.

2.  Throughout the pendency of the appeal, the Veteran's scar of the right side of the neck has been manifested by three characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  Throughout the pendency of the appeal, to include prior to March 14, 2016, and thereafter, the criteria for an increased 50 percent rating, no higher, for radiculopathy of the right upper extremity, have been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.71a, 4.118, DCs 8511 (2016).

2.  Throughout the pendency of the appeal, the criteria for a rating in excess of 30 percent for the scar of the right side of the neck are not met.  38 U.S.C.A. §§ 1155, 5103, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 7800 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Radiculopathy of the Right Upper Extremity

The rating history for the right upper extremity disability is complicated.  Service connection was initially granted and a 30 percent rating assigned for residuals of a stroke with weakness of right upper and lower extremities.  See March 1985 rating decision.  In that same rating decision, service connection was granted and separate initial ratings assigned for residuals of anterior cervical discectomy and a related scar.  The code sheet of an undated rating decision labeled in the record as June 1991 shows that separate ratings were assigned for weakness of the right upper (20 percent) and right lower (10 percent) extremities, effective September 1990.  

In a February 2006 rating decision, the RO granted service connection and assigned a 30 percent rating for right upper extremity radiculopathy as secondary to the service-connected cervical spine disability, effective April 2004.  There was no notation within that rating decision or the accompanying code sheet addressing the previously assigned 20 percent rating for right upper extremity weakness as a residual of the stroke.  A May 2013 rating decision recharacterized the service-connected right upper extremity disability as radiculopathy, right upper extremity (previously rated as residuals of stroke with weakness of the right upper extremity under diagnostic code 8513) associated with limitation of motion of cervical spine (previously rated as residuals of anterior cervical discectomy, C5/C6 under Diagnostic Code 5290).  The rating history noted that service connection was effective from November 1984, with a 20 percent rating from September 1990 and a 30 percent rating from April 2004.  

The Veteran filed the current claim for increased rating in July 2008.  

In an April 2016 rating decision, the RO effectively increased the rating to 40 percent, effective March 14, 2016.  The RO characterized their decision as a grant of service connection for right upper extremity radiculopathy.  In that same decision, the RO granted service connection and assigned a separate 10 percent rating for raspy voice with swallowing complications as secondary to the service-connected cervical spine disability, effective July 2008.  

Prior to March 14, 2016, the Veteran's right upper extremity radiculopathy is rated as 30 percent disabling for moderate incomplete paralysis of the median nerve, pursuant to DC 8515.  Since March 14, 2016, the Veteran's right upper extremity radiculopathy has been rated as 40 percent disabling for moderate incomplete paralysis of the middle radicular group, pursuant to DC 8511.  The RO changed the code under which the disability was rated based upon the results of a March 2016 VA examination finding that the middle radicular nerve was the nerve affected.  

In this case, the Board first finds that the Veteran's radiculopathy of the right upper extremity should be rated pursuant to DC 8511 throughout the pendency of the appeal, beginning in 2008, because the medical evidence of record supports a finding that the middle radicular nerve group is the group affected by the Veteran's lumbar spine disability.  Specifically, on September2008 VA examination it was stated that the right C-8 dermatome, a middle radicular nerve, was the nerve affected.  This code provides a greater benefit to the Veteran than DC 8515, and thus the Board will resolve the benefit of the doubt in his favor with regard to the above finding.

Next, the Board finds that the Veteran's radiculopathy of the right upper extremity has been severe throughout the appeal period, and thus an increased 50 percent rating for severe incomplete paralysis of the upper radicular group, major arm, is warranted throughout the appeal period.

When rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8511 provides the rating criteria for paralysis of the middle radicular group, and therefore neuritis and neuralgia of those nerves.  Complete paralysis of those nerves, which is rated as 70 percent disabling for the major arm, and as 60 percent disabling for the minor arm, contemplates adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected.  Disability ratings of 20 percent, 40 percent and 50 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, for the major arm, and as 20, 30, and 40, for the minor arm, respectively.  38 C.F.R. § 4.124a , DCs 8511.  Diagnostic Code 8611 refers to neuritis of the middle radicular group, and DC 8711 refers to neuralgia of the middle radicular nerves.

On March 2016 VA examination, after review of the claims file, interview with the Veteran, and physical examination, the Veteran was determined to suffer from severe incomplete paralysis of the middle radicular nerve group.  The Veteran experienced severe pain and numbness of the right upper extremity.  He had atrophy at the right interossei muscle.  There was decreased, but not absent, sensation to light touch at the hands and fingers.  Muscle strength testing was 4/5 at the wrist, and 3/5 on finger abduction.  

Accordingly, based upon the results of the March 2016 VA examination, the Veteran's radiculopathy is more appropriately rated as severe, rather than moderate, incomplete paralysis.

The Board finds that the evidence supports a finding that the Veteran has experienced severe radiculopathy of the right upper extremity in the years prior to March 2016.  For one, on March 2016 VA examination, the Veteran reported that since his cervical fusion completed in 2004, he has experienced decreased sensation over his right forearm, hand, and fingers, with progressive weakening of the right arm in that he is unable to hold objects or write with his right hand.  At his February 2015 hearing before the Board, he reported similar symptoms, to include not being able to use his right hand for eating, or buttoning his shirt, typing, or grasping fine objects.  Then, in September 2008, the time of the other VA examination completed during the appeal period, he reported these same symptoms, such as the inability to grasp objects and his propensity to drop items.  On examination, motor strength of the right hand grip was good.  Sensory examination was significant for diminished pin prick sensation at the C-8 dermatome.  There was weakness of the right hand grip.

The Board finds that a rating higher than 50 percent for right upper extremity radiculopathy is not warranted, however, at any time during the appeal period.  Complete paralysis of the right hand has not been shown on either VA examination or by the remainder of the medical evidence of record.  Although the Veteran contends that his disability amounts to loss of use of the right hand, the medical evidence does not support that contention.  He has been shown to have normal to moderately diminished muscle strength, as well as diminished, but not absent, sensation of the right arm and hand.  He can move the hand and arm, but has trouble with grip strength.  These findings do not support loss of use of the right upper extremity, as the Veteran can effectively use the right upper extremity in a manner other than for gripping objects with his right hand.

Scar of the Right Neck

During the remand period, the RO increased the Veteran's disability rating for his scar of the right side of the neck based upon new VA examination findings showing three characteristics of disfigurement due to the scar.  The Veteran testified that he had three characteristics of disfigurement related to the scar at his February 2015 hearing before the Board.  The Board finds that a rating higher than 30 percent is not warranted at any time during the appeal period.

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: Scar is 5 or more inches (13 or more cm.) in length, Scar is at least one-quarter inch (0.6 cm.) wide at the widest part, Surface contour of scar is elevated or depressed on palpation, Scar is adherent to underlying tissue, Skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.), Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.), Underlying soft tissue is missing in an area exceeding 6 square inches (39 sq. cm.), Skin is indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a scar with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.

Also applicable is DC 7803 which provides a 10 percent rating for superficial unstable scars. Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Finally, DC 7804 provides a 10 percent rating for superficial scars that are unstable or painful.  38 C.F.R. § 4.118.

On March 2016 VA examination, the Veteran's scar measured 7 x 2 centimeters, meeting one characteristic of disfigurement.  The surface contour of the scar was elevated on palpation.  The scar was hyperpigmented in an area that was just under 6 square inches.  Both of these findings are best described as meeting the criteria of disfigurement.  Therefore, three characteristics of disfigurement have been shown.  However, the scar itself does not measure five inches, nor does it result in skin texture abnormality, underlying soft tissue damage, or inflexible or indurated skin in an area exceeding 6 square inches.  The scar was not unstable or painful.  There is no visible or palpable tissue loss.  Accordingly, the Veteran's scar does not meet the criteria for a higher rating under DCs 7800, 7803, or 7804.  The remainder of the record, to include the September 2008 scar examination, is negative for indication of other characteristics of disfigurement, painful scar, or unstable scar.  While the Veteran suffers from an additional disability affecting his vocal chords related to the cervical spine surgery, he is separately rated for those residuals, and such issue is not currently on appeal.

Extraschedular

The Board finds that referral for extraschedular consideration is not warranted.  The discussion above reflects that the Veteran's neurological disability results in severe symptoms of incomplete paralysis of the right radicular nerve, to include trouble with grip, pain, and numbing, as well as a disfigured scar of the right neck.  The rating schedule contemplates disabling conditions related to these symptoms.  The Veteran had testified that he experienced a choking sensation which he related to the scar and the Board specifically remanded the claim for additional evidence as to that symptoms.  Subsequent to the Board remand, service connection was granted and a separate rating assigned for raspy voice as related to the service-connected cervical spine disability.  The Board finds that the grant of a separate rating contemplates the Veteran's complaints.  Thus, that symptom is contemplated in a separate rating and is not for consideration in whether extraschedular consideration is warranted for the scar. The Veteran's disability does not meet the higher ratings, and is in fact addressed by the current ratings in place.  Thus, further consideration of referral for an extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that the Veteran is service-connected for multiple disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

Throughout the pendency of the appeal, to include prior to March 14, 2016, and thereafter, a 50 percent rating for radiculopathy of the right upper extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

Throughout the pendency of the appeal, a rating in excess of 30 percent for the scar of the right side of the neck is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


